OPINION
By THE COURT
If all that is contended by plaintiff in error be true, even so this court would be required, upon the state of the record, to support the judgment of the trial court. Every intendment necessary to support the judgment of a" court of record will be indulged in the reviewing court until it appears that it is irregular, illegal or void. Such condition does not appear in this case. On the contrary the judgment appears to be regular and the court could for cause sua sponte have questioned the right oí H. R. Baranco to continue as administrator of Mae Baranco, deceased, ordered his removal and appointed another.
No reason appears in this court which would justify the granting of a rehearing and the reversal"of the judgment of the trial court.
The application will, therefore, be overruled and counsel may have his exceptions.
HORNBECK, PJ, and BARNES, J, concur.